


Exhibit 10.24

 

July 26, 2010

 

BY EMAIL

 

Gregory Woods, Esq.

General Counsel

THE FIRST MARBLEHEAD CORPORATION

800 Boylston Street, 34th Floor

Boston, MA  02199-8157

 

RE:

Letter Agreement for Resignation of Stein Skaane

 

from The First Marblehead Corporation

 

Dear Mr. Woods:

 

This letter serves to confirm the terms and conditions pertaining to the
resignation of Stein Skaane (hereinafter, “Employee”) from any office,
directorship or other position that he holds with The First Marblehead
Corporation and its affiliates (hereinafter, collectively, the “Company”),
including First Marblehead Data Services, Inc. and The National Collegiate
Funding II, LLC.   The Effective Date of his resignation shall be July 22, 2010
(hereinafter, the “Effective Date”).

 

As an inducement to the execution and delivery of this resignation letter, its
exhibits and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and shall be conclusively presumed,
the parties hereby accept the terms and conditions stated herein below and
incorporate by reference the various exhibits as expressly stated.  It is the
intention of each signatory that this resignation letter tendered by the
Employee and its acceptance by the Company shall be deemed a contract
enforceable pursuant to the laws of the Commonwealth of Massachusetts, that the
exhibits be deemed an integral part of this letter agreement, that each
signatory possesses the requisite authority to sign the same and its exhibits,
and that each of this resignation letter and its exhibits is the product of a
negotiation by each party with the advice of independent counsel such that
neither party shall be entitled to any presumption or disadvantage as being the
author or drafter of the same.

 

Reference is made to that certain Non-Disparagement Agreement attached hereto
and incorporated herein as Exhibit A.  Each of the Employee and the Company will
cause originals of the same to be properly executed in duplicate and thereafter
delivered to the other party.  Each

 

--------------------------------------------------------------------------------


 

party shall be bound and shall otherwise comply with the terms and conditions
expressly stated therein.

 

By no later than the end of the current payroll period, the Employee will be
paid by the Company for unused and accrued vacation in the gross amount of
$23,661.72 which amounts to a net payment after taxes of $15,669.94.  Effective
as of the Effective Date, the Employee shall be considered to have elected to
continue receiving group medical and dental insurance pursuant to the federal
“COBRA” law, 29 U.S.C. § 1161 et seq.  During the period from the Effective Date
through December 31, 2010, the Company shall continue to pay the share of the
premium for such coverage that is paid by the Company for active and
similarly-situated employees who receive the same type of coverage paid in
accordance with the Company’s regular payroll practice for group medical and
dental insurance (the “Company Contribution”).  The remaining balance of any
premium costs, and all premium costs after December 31, 2010, shall be paid by
the Employee on a monthly basis for as long as, and to the extent that, the
Employee remains eligible for COBRA continuation (the “Employee Contribution”). 
Notwithstanding anything to the contrary herein, the Company’s obligation to pay
the Company Contribution is expressly conditioned on the timely payment by the
Employee of the Employee Contribution. All other benefits, including life
insurance and long-term disability, will cease upon the Effective Date subject
to any conversion rights that may otherwise exist under any applicable policy. 
The Employee acknowledges and agrees that he is not entitled to, and shall not,
receive any severance benefits from the Company, other than payment for his
final wages, reimbursement of business expenses and any unused vacation time
accrued through the Effective Date, and further acknowledges and agrees that he
shall have no claim to any non-vested ownership interest in the Company
contractual or otherwise, including, but not limited to, claims to stock,
restricted stock units or stock options.

 

The Employee and Company acknowledge and affirm their respective obligations
under, and shall continue to be bound by the terms and conditions of, the
Invention, Non-Disclosure, Non-Competition and Non-Solicitation Agreement dated
September 12, 2005 (the “Non-Competition Agreement”), including obligations of
the Employee to keep confidential and not disclose any and all non-public
information concerning the Company that he acquired during the course of his
employment with FMC, including any non-public information concerning the
Company’s business affairs, prospects and financial condition.  The parties
agree and acknowledge that a true and accurate copy of the Non-Competition
Agreement is attached hereto as Exhibit B.

 

The Employee hereby covenants that he will return to the Company all keys,
files, records (and copies thereof), equipment (including, but not limited to,
computer hardware, software and printers), identification and any other
Company-owned property in his possession or control.  He also represents that he
has left intact all electronic First Marblehead documents, including but not
limited to, those that the Employee developed or helped develop during his
employment.  The Employee further confirms that he has cancelled, or has
provided all information necessary for the Company to cancel, all accounts for
his benefit, if any, in the Company’s name, including but not limited to, credit
cards, telephone charge cards, cellular phone and/or pager accounts and computer
accounts.  The Company confirms it will pay in a timely manner all outstanding
business-related balances incurred by the Employee prior to the Effective Date,
and close out any credit cards issued by the Company to the Employee in a

 

--------------------------------------------------------------------------------


 

timely manner.  Additionally, the Company will deliver the Employee’s personal
property promptly.  The Employee shall reimburse the Company promptly for
outstanding charges, if any, incurred by the Employee that are not
business-related.

 

The Company may file this resignation letter, including any exhibits, with any
regulatory or self-regulatory entity having jurisdiction over the Company,
including but not limited to the U.S. Office of Thrift Supervision, the Federal
Deposit Insurance Corporation and the Securities and Exchange Commission.

 

Each party represents to the other that this letter agreement shall be binding
upon and shall inure to the benefit of their respective heirs, successors and
assigns.

 

Effective as of July 22, 2010.

 

THE COMPANY:

EMPLOYEE:

 

 

THE FIRST MARBLEHEAD CORPORATION

STEIN SKAANE

 

 

 

 

By:

/s/ Daniel Meyers

 

By:

/s/ Stein Skaane

 

Daniel Meyers

 

 

Stein Skaane

Chairman and Chief Executive Officer

 

Duly Authorized

 

 

--------------------------------------------------------------------------------

 

NON-DISPARAGEMENT AGREEMENT

 

THIS NON-DISPARAGEMENT AGREEMENT (“Agreement”) is made as of this 22nd day of
July, 2010 (the “Effective Date”), by and between Stein Skaane (the “Employee”)
and THE FIRST MARBLEHEAD CORPORATION, a Delaware corporation having a place of
business at 800 Boylston Street, 34th Floor, Boston, Massachusetts 02199-8157
(“FMC” and together with its subsidiaries and affiliates, including any
securitization trust facilitated by FMC, “First Marblehead”).

 

WHEREAS, the Employee serves as an employee and executive officer of FMC
pursuant to that certain letter agreement dated September 4, 2001; and

 

WHEREAS, the parties desire to set forth certain terms and conditions relating
to the resignation of the Employee’s employment and positions with First
Marblehead.

 

NOW, THEREFORE, in consideration of the exchange of promises and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties, intending to be legally bound hereby, agree to the
terms and conditions of this Agreement as follows:

 

1.                                  Employee Non-Disparagement. The Employee
shall not make any false, disparaging or derogatory statements to any
individual, media outlet, industry group, financial institution or current or
former employee, consultant, client or customer of First Marblehead regarding:
(a) First Marblehead, (b) any current, former or future director, officer,
employee, agent or representative of First Marblehead (each, a “Person”),
(c) the business affairs and financial condition of First Marblehead or (d) the
circumstances surrounding the resignation of the Employee’s employment and
positions with First Marblehead; provided, however, that nothing herein shall
prevent the Employee from complying with requirements of law.

 

2.                                  First Marblehead Non-Disparagement. FMC
shall instruct its directors and those of its officers who have knowledge of
this Agreement not to make any false, disparaging or derogatory statements to
any individual, media outlet, industry group, financial institution or current
or former employee, consultant, client or customer of First Marblehead regarding
the circumstances surrounding the Employee’s resignation of his employment and
positions with First Marblehead; provided, however, that nothing herein shall
prevent First Marblehead or any Person from complying with requirements of law.

 

3.                                  Choice of Law. This Agreement shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Massachusetts without reference to the conflict of law
provisions thereof. The parties hereby irrevocably submit to and acknowledge and
recognize the jurisdiction of the courts of the Commonwealth of Massachusetts,
or if appropriate, a federal court located in the Commonwealth of Massachusetts
(which courts, for purposes of this Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement or the subject matter hereof.

 

4.                                       Counterparts. For the convenience of
the parties, this Agreement may be executed by facsimile and in counterparts,
each of which shall be deemed to be an original, and both of which, taken
together, shall constitute one agreement binding on both parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Non-Disparagement
Agreement as of the day and year first written above.

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

 

 

By:

/s/ Daniel Meyers

 

By:

/s/ Stein Skaane

 

Daniel Meyers

 

 

Stein Skaane

 

Chairman and Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------


 

[g129742kw03i001.jpg] FirstMarblehead

 

INVENTION, NON-DISCLOSURE, NON COMPETITION AND NON-SOLICITATON AGREEMENT

 

This Agreement is made between The First Marblehead Corporation, a Delaware
corporation (hereinafter referred to collectively with its subsidiaries as the
“Company”), and “Stein Skaane” (the “Employee”).

Employee name

 

In consideration of the employment or the continued employment of the Employee
by the Company, the Company and the Employee agree as follows:

 

1. Proprietary Information

a) The Employee agrees that all information, whether or not in writing, of a
confidential nature concerning the Company’s business (collectively,
“Proprietary Information”) is and shall be the exclusive property of the
Company. The Employee will not disclose any Proprietary Information to any
person or entity other than employees of the Company or use the same for any
purposes (other than in the performance of his/her duties as an employee of the
Company) without written approval by an officer of the Company, either during or
after his/her employment with the Company, unless and until such Proprietary
Information has become public knowledge without fault by the Employee.

 

b) The Employee agrees that all materials containing Proprietary Information,
whether created by the Employee or others, which shall come into his/her custody
or possession, shall be and are the exclusive property of the Company to be used
by the Employee only in the performance of his/her duties for the Company. All
such materials or copies thereof and all tangible property of the Company in the
custody or possession of the Employee shall be delivered to the Company, upon
the earlier of (i) a request by the Company or (ii) termination of his/her
employment. After such delivery, the Employee shall not retain any such
materials or copies thereof or any such tangible property.

 

c) The Employee agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and (b)

 

--------------------------------------------------------------------------------


 

above, and his/her obligation to return materials and tangible property, set
forth in paragraph (b) above, also extends to such types of information,
materials and tangible property of customers of the Company or other third
parties who may have disclosed or entrusted the same to the Company or to the
Employee.

 

2. Developments

a) The Employee will make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of author ship, whether patentable or not, which are created, made,
conceived or reduced to practice by him/her or under his/her direction or
jointly with others during his/her employment by the Company, whether or not
during normal working hours or on the premises of the Company (all of which are
collectively referred to in this Agreement as “Developments”).

 

b) The Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his/her right, title and
interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications. However, this paragraph
2(b) shall not apply to Developments which do not relate to the business or
research and development conducted or planned to be conducted by the Company at
the time such Development is created, made, conceived or reduced to practice and
which are made and conceived by the Employee not during normal working hours,
not on the Company’s premises and not using the Company’s tools, devices,
equipment or Proprietary Information. The Employee understands that, to the
extent this Agreement shall be construed in accordance with the laws of any
state which precludes a requirement in an employee agreement to assign certain
classes of inventions made by an employee, this paragraph 2(b) shall be
interpreted not to apply to any invention which a court rules and/or the Company
agrees falls within such classes.

 

c) The Employee agrees to cooperate fully with the Company, both during and
after his/her employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and foreign countries) relating to
Developments. The Employee shall sign all papers which the Company may deem
necessary or desirable in order to protect its rights and interests in any
Development. The Employee further agrees that if the Company is unable, after
reasonable effort, to

 

--------------------------------------------------------------------------------


 

secure the signature of the Employee on any such papers, any executive officer
of the Company shall be entitled to execute any such papers as the agent and the
attorney-in-fact of the Employee, and the Employee hereby irrevocably designates
and appoints each executive officer of the Company as his/her agent and
attorney-in-fact to execute any such papers on his/her behalf, and to take any
and all actions as the Company may deem necessary or desirable in order to
protect its rights and interests in any Development, under the conditions
described in this sentence.

 

3. Other Agreements

The Employee hereby represents that, except as the Employee has disclosed in
writing to the Company, the Employee is not bound by the terms of any agreement
with any previous employer or other party to refrain from using or disclosing
any trade secret or confidential or proprietary information in the course of
his/her employment with the Company, to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party or to
refrain from soliciting employees, customers or suppliers of such previous
employer or other party. The Employee further represents that his/her
performance of all the terms of this Agreement and the performance of his/her
duties as an employee of the Company do not and will not breach any agreement
with any prior employer or other party to which the Employee is a party
(including without limitation any nondisclosure or non-competition agreement),
and that the Employee will not disclose to the Company or induce the Company to
use any confidential or proprietary information or material belonging to any
previous employer or others.

 

4. Non-Competition and Non-Solicitation

While the Employee is employed by the Company and for a period of one year after
the termination or cessation of such employment for any reason, the Employee
will not directly or indirectly:

 

a) Engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly-held company)
that is competitive with the Company’s business, including but not limited to
any business or enterprise that develops, manufactures, markets, licenses, sells
or provides any product or service that competes with any product or service
developed,

 

--------------------------------------------------------------------------------


 

manufactured, marketed, licensed, sold or provided, or planned to be developed,
manufactured, marketed, licensed, sold or provided, by the Company while the
Employee was employed by the Company; or

 

b) Either alone or in association with others (i) solicit, or permit any
organization directly or indirectly controlled by the Employee to solicit, any
employee of the Company to leave the employ of the Company, or (ii) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Employee to solicit for
employment, or hire or engage as an independent contractor, any person who was
employed by the Company at any time during the term of the Employee’s employment
with the Company; provided, that this clause (ii) shall not apply to the
solicitation, hiring or engagement of any individual whose employment with the
Company has been terminated for a period of six months or longer.

 

5. No Employment Contract

The Employee understands that this Agreement does not constitute a contract of
employment and does not imply that his/her employment will continue for any
period of time.

 

6. Miscellaneous

a) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

b) If the Employee violates the provisions of Section 4, the Employee shall
continue to be bound by the restrictions set forth in Section 4 until a period
of one year has expired without any violation of such provisions.

 

c) If any restriction set forth in Section 4 is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may he enforceable.

 

d) This Agreement supersedes all prior agreements, written or oral, between the
Employee and the Company relating to the subject matter

 

--------------------------------------------------------------------------------


 

of this Agreement. This Agreement may not be modified, changed or discharged in
whole or in part, except by an agreement in writing signed by the Employee and
the Company. The Employee agrees that any change or changes in his/her duties,
salary or compensation after the signing of this Agreement shall not affect the
validity or scope of this Agreement.

 

e) This Agreement will be binding upon the Employee’s heirs, executors and
administrators and will inure to the benefit of the Company and its successors
and assigns.

 

f) No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

g) The restrictions contained in this Agreement are necessary for the protection
of the business and goodwill of the Company and are considered by the Employee
to be reasonable for such purpose. The Employee agrees that any breach of this
Agreement is likely to cause the Company substantial and irrevocable damage
which is difficult to measure. Therefore, in the event of any such breach or
threatened breach, the Employee agrees that the Company, in addition to such
other remedies which may be available, shall have the right to specific
performance of the provisions of this Agreement and shall have the right to
obtain an injunction from a court restraining such a breach or threatened
breach, and the Employee hereby waives the adequacy of a remedy at law as a
defense to such relief.

 

h) This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of the

Commonwealth of Massachusetts (without reference to the conflicts of laws
provisions thereof). Any action, suit, or other legal proceeding which is
commenced to resolve any matter arising under or relating to any provision of
this Agreement shall be commenced only in a court of the Commonwealth of
Massachusetts (or, if appropriate, a federal court located within
Massachusetts), and the Company and the Employee each consents to the
jurisdiction of such a court.

 

--------------------------------------------------------------------------------


 

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

 

THE FIRST MARBLEHEAD CORPORATION

Date:

9/8/05

 

By:

/s/ Robin Camara

 

Print Name: Robin Camara

 

Title: Senior Vice President, Human Resources

 

 

 

 

EMPLOYEE

 

Date:

9/12/05

 

Employee Signature:

/s/ Stein Skaane

 

 

--------------------------------------------------------------------------------
